



INTEGER HOLDINGS CORPORATION
GRANT OF RESTRICTED STOCK UNITS


The Board of Directors of Integer Holdings Corporation (the “Company”) has
authorized and approved the 2011 and 2016 Stock Incentive Plans (collectively,
the “Plans” and, individually, a “Plan”), which have been submitted to and
approved by the stockholders of the Company. The Plans provide for the grant of
restricted stock units to certain employees, non-employee consultants and
service providers and non-employee directors of the Company and any Subsidiary
of the Company. Pursuant to one or more of the Plans, the Compensation and
Organization Committee of the Board of Directors of the Company (the
“Committee”) has approved the grant to you of Restricted Stock Units (the
“RSUs”) on the terms and subject to the conditions set forth in the applicable
Plan, this agreement (the “Award Agreement”), and Sections 7 and 8 of the
Employment Agreement between you and the Company entered into on July 16, 2017
and effective July 17, 2017 (the “Employment Agreement”). The relevant Plan(s)
and the Employment Agreement shall be deemed a part of this Award Agreement as
if fully set forth herein. A copy of each applicable Plan is available from the
Morgan Stanley Smith Barney website www.stockplanconnect.com (or such other
stock plan administrator’s website as may be determined by the Company), or may
be obtained by request addressed to: Corporate Secretary, Integer Holdings
Corporation, 10000 Wehrle Drive, Clarence, NY 14031. Unless the context
otherwise requires, all terms defined in the applicable Plan(s) shall have the
same meanings when used herein.
1.Grant of Restricted Stock Unit. The Company, as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, hereby grants to you the number of RSUs set forth on Appendix A, as of
the date set forth in Appendix A. In consideration of the grant of the RSUs and
consistent with the terms of the applicable Plan, you agree that the RSUs and
any proceeds from the sale of such RSUs or the shares of Company Stock delivered
on vesting of such RSUs (the “Shares”) are subject to forfeiture and/or
repayment, in whole or in part, to the extent provided for in the Integer
Holdings Corporation Incentive Compensation Recoupment Policy, as in effect from
time to time. In furtherance of the foregoing, you agree hereby to forfeit,
reduce or repay the RSUs and any proceeds from the sale


- 1 -

--------------------------------------------------------------------------------





of such RSUs or the Shares and to execute any document prepared by the Company
to effectuate such forfeiture, reduction or repayment, all to the extent
permitted by applicable law.
2.     Vesting of Restricted Stock Units. The RSUs will be earned based upon the
achievement of the Performance Goals set forth in Appendix A. Subject to the
terms and conditions of the applicable Plan, this Award Agreement, and the
Employment Agreement, any earned RSUs will vest on the date that the Committee
certifies the level of performance achieved for the Performance Period (as
defined in Appendix A), and any RSUs that are not earned will be automatically
forfeited. A certificate or certificates representing the Shares will not be
delivered to you unless and until the RSUs have both been earned and are vested
and all other terms and conditions in the Plan, the Employment Agreement and
this Award Agreement have been satisfied.
3.    Termination of Employment; Change in Control. Voluntary or involuntary
termination of your employment or a Change in Control shall affect your rights
as set forth in the applicable Plan and the Employment Agreement.
4.    Forfeiture of Restricted Stock Units. The balance of the RSUs, if any,
that have not vested pursuant to paragraphs 2 or 3 of this Award Agreement will
be automatically forfeited as of the date that your employment with the Company
or a subsidiary terminates for any reason.
5.    Non-Transferability of Restricted Stock Units. The RSUs may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar proceeding. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSUs, and the levy of any attachment or similar
proceeding upon the RSUs, shall be null and void and without effect.
6.    Rights as Stockholder. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
you.


- 2 -

--------------------------------------------------------------------------------





7.    Investment Intent. You hereby covenant and agree with the Company that if
there does not exist a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares (i) that you will represent that you are receiving the RSUs for
your own account and not with a view to the resale or distribution thereof and
(ii) that any subsequent offer for sale or sale of any Shares received on
vesting of such RSUs shall be made either pursuant to (x) a registration
statement on an appropriate form under the Act, which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, you shall,
if requested by the Company, prior to any offer for sale or sale of such Shares,
obtain a favorable written opinion from counsel for or approved by the Company
as to the applicability of such exemption.
8.    Withholding Taxes. The Company may withhold or cause to be withheld, or
require you to remit to the Company, an amount sufficient to satisfy the
Company’s (or Subsidiary’s) withholding tax obligation arising by reason of the
granting, vesting or payment of the RSUs. Unless otherwise determined by the
Committee hereafter, any tax withholding obligations will be satisfied by
withholding a number of Shares otherwise deliverable pursuant to this Award
Agreement having a Fair Market Value, as of the date as of which the amount of
tax withholding is determined, equal to the amount that the Company or
Subsidiary determines is necessary to satisfy its withholding obligation.
9.    Agreement Subject to the Plan and Employment Agreement. You and the
Company agree that this Award Agreement is subject to, and that you and the
Company will both be bound by, all terms, conditions, limitations and
restrictions contained in the applicable Plan and the Employment Agreement,
which together shall be controlling in the event of any conflicting or
inconsistent provision. Notwithstanding the foregoing, in the event any term in
this Award Agreement is more favorable to you than the corresponding term of the
Employment Agreement, the term set forth in this Award Agreement will control.
Furthermore, in the event of any inconsistency or conflict as between any term
of the applicable Plan and a corresponding term of the Employment Agreement, the
term set forth in the Employment Agreement shall control; however in the event
that any term of the applicable Plan is more favorable to you than


- 3 -

--------------------------------------------------------------------------------





the corresponding term of the Employment Agreement, the term set forth in the
applicable Plan shall control. To the extent that the RSUs subject to this Award
Agreement are granted under more than one Plan, then the RSUs granted under a
particular Plan will be subject to the terms and conditions of that Plan.
10.    Restrictions on Transfer. You acknowledge and agree that the Company may
require you, as a condition to the receipt of the RSUs or the certificates
representing the Shares, to become bound by any reasonable agreement restricting
transfer of the Shares or providing the Company with a right of first purchase
or other similar right.
11.    No Guarantee of Employment. This award shall not confer upon you any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor shall it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate your employment or
other service at any time.
12.    No Guarantee of Tax Consequences. Neither the Company nor any Subsidiary
nor the Committee makes any commitment or guarantee that any particular tax
treatment will apply or be available under applicable law with respect to this
award.
13.    Electronic Delivery and Signature. You hereby consent and agree to
electronic delivery of any documents, proxy materials, prospectuses, annual
reports and other related documents or agreements related to this award. If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of such materials, you hereby consent to such procedures and that
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the applicable Plan.
Please indicate your acceptance of all the terms and conditions of this Award
Agreement by clicking on the icon below entitled “I have read and agree.”
Notwithstanding your failure to click on the icon below, your continued
employment with the Company or any of its Subsidiaries following the date of
this award will be deemed your acceptance of the terms and conditions hereof
unless you indicate otherwise to the Company in writing within 10 days following
the date hereof.
Very truly yours,


- 4 -

--------------------------------------------------------------------------------





Integer Holdings Corporation




- 5 -

--------------------------------------------------------------------------------







Appendix A


Participant Name: Joseph Dziedzic


Date of Grant: [GRANT DATE]


Target Number of RSUs: The number of RSUs granted under this Award Agreement, as
set forth on the Morgan Stanley Smith Barney website (or such other stock plan
administrator’s website as may be determined by the Company), represents the
number of RSUs that may be earned based upon achievement of Target Performance,
as set forth in the table below (the “Target Number of RSUs”). The actual number
of RSUs earned may be greater or less than the Target Number of RSUs (including
none), and will be determined by multiplying the Target Number of RSUs by the
percentage applicable to the level of performance achievement certified by the
Committee.


Each RSU shall be credited with dividends paid by the Company, if any, with
respect to one share of Company Stock (“Dividend Equivalents”).  The same
vesting conditions will apply to the accrued dividend equivalent shares as the
original grant of target RSUs.  Dividend equivalents will be accrued by
crediting additional target shares, with the number of Dividend Equivalent
shares calculated by dividing the value of the dividend payment by the closing
share price on the ex-dividend date.  Any fractional shares resulting from
Dividend Equivalents will be rounded down on vesting.


Performance Goals: The RSUs will be earned based upon the Company’s Compounded
Organic Sales Growth for the three consecutive fiscal years of the Company
beginning with the fiscal year commencing on [FISCAL YEAR START DATE] (the
“Performance Period”), as set forth in the following table and as certified by
the Committee:


Less Than [X]%
[X]%
(Threshold Performance)
[X]%
(Target Performance)
Equal to or Greater Than [X]% (Maximum Performance)
0%
50%
100%
200%



If the Company’s Compounded Organic Sales Growth is between Threshold
Performance and Target Performance, or between Target Performance and Maximum
Performance, the number of earned RSUs will be determined on a linear
interpolated basis between each respective level of performance.


For purposes of determining the Company’s Compounded Organic Sales Growth:


- 6 -

--------------------------------------------------------------------------------







1.
“Organic Sales” means the Company’s organic sales as reported in the Company’s
SEC filings for each relevant fiscal year.

2.
“Compounded Organic Sales Growth” means the multiplicative product of (a), (b)
and (c), less 100%, where (a), (b), and (c) are:

a.
The Organic Sales for the first fiscal year during the Performance Period,
divided by the Organic Sales for the immediately preceding fiscal year,
expressed as a percentage;

b.
The Organic Sales for the second fiscal year during the Performance Period,
divided by the Organic Sales for the first fiscal year during the Performance
Period, expressed as a percentage; and

c.
The Organic Sales for the third fiscal year during the Performance Period,
divided by the Organic Sales for the second fiscal year during the Performance
Period, expressed as a percentage.

By way of example for illustrative purposes in calculating actual organic
revenue sales growth and payouts, assume that Organic Sales Growth was [X]% in
in performance year 1, [X]% in in performance year 2, and [X]% in in performance
year 3.   Compounded sales growth for the three-year period would then be
calculated as follows: [X] (yr. 1) x [X] (yr. 2) x [X] (yr. 3) = [X] or [X]%
compounded growth.  Since [X]% is between the threshold and target performance,
the payout would be linearly interpolated between those points.






- 7 -